UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 03-1496



EARNEL LUSK,

                                                             Petitioner,


          versus


STONECOAL BRANCH MINING, INCORPORATED; WEST
VIRGINIA COAL WORKERS' PNEUMOCONIOSIS FUND,
INCORPORATED; DIRECTOR, OFFICE OF WORKERS'
COMPENSATION    PROGRAMS,   UNITED    STATES
DEPARTMENT OF LABOR,

                                                            Respondents.



On Petition for Review of an Order of the Benefits Review Board.
(02-713-BLA)


Submitted:   August 28, 2003                 Decided:   October 10, 2003


Before WILKINSON, MICHAEL, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


S.F. Raymond Smith, RUNDLE & RUNDLE, L.C., Pineville, West
Virginia, for Petitioner. Robert Weinberger, EMPLOYMENT LITIGATION
UNIT, Charleston, West Virginia, for Respondents.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      Earnel Lusk seeks review of the Benefits Review Board’s

decision and order affirming the administrative law judge’s denial

of black lung benefits pursuant to 30 U.S.C. §§ 901-945 (2000).

Our review of the record discloses that the Board’s decision is

based upon substantial evidence and is without reversible error.

Accordingly, we affirm on the reasoning of the Board.            See Lusk v.

Stonecoal Branch Mining, Inc., No. 02-713-BLA (BRB Apr. 11, 2003).

We   dispense   with   oral   argument   because   the   facts    and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                                   AFFIRMED




                                    2